   Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine Injection, USP)            CASE NO. 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust Litigation   (MDL No. 2785)




SANOFI-AVENTIS U.S., LLC,                             CASE NO. 2:17-CV-02452-DDC-TJJ

                      Plaintiff,                      Document Filed Electronically
          v.
MYLAN INC., et al.,

                      Defendants.

This Document Relates to the Sanofi case.


              REPLY IN SUPPORT OF MYLAN’S MOTION TO
        EXCLUDE OPINION TESTIMONY OF MARY ANN MICHELIS, M.D.


                                                Philip A. Sechler
                                                Roy T. Englert, Jr.
                                                Kathryn S. Zecca
                                                Lee Turner Friedman
                                                Ralph C. Mayrell
                                                Jessica Arden Ettinger
                                                John B. Goerlich

                                                ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                UNTEREINER & SAUBER LLP
                                                2000 K St. NW, 4th Floor
                                                Washington, DC 20006
                                                Telephone: (202) 775 4500
                                                Fax: (202) 775 4510

                                                Counsel for Defendant Mylan Inc. and
                                                Defendant/Counterclaim Plaintiff Mylan
                                                Specialty L.P.
      Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 2 of 11




                                                   TABLE OF CONTENTS

                                                                                                                                         Page

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

          Dr. Michelis’s Opinions Regarding Factors Considered When Prescribing
          Anaphylaxis Treatment, And Her Subsidiary Opinions About Those
          Factors, Should Be Excluded .............................................................................................. 2

          Dr. Michelis’s Opinions Regarding Pharmaceutical Sales Forces Are
          Inadmissible ........................................................................................................................ 4

          Dr. Michelis’s Proffered Testimony Regarding EpiPen Shortages Is Not
          Opinion Testimony But Late-Disclosed And Irrelevant Fact Testimony ........................... 6

CONCLUSION ............................................................................................................................... 6




                                                                       i
      Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 3 of 11




                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

Cases

Elorac, Inc. v. Sanofi-Aventis Canada, Inc.,
   No. 14-cv-1859, 2017 WL 3592775 (N.D. Ill. Aug. 21, 2017) .....................................2, 3, 4, 5

Forest Laboratories, Inc. v. Ivax Pharmaceuticals, Inc.,
   237 F.R.D. 106 (D. Del. 2006) ..................................................................................................5

In re Diet Drugs,
    MDL No. 1203, 2000 WL 876900 (E.D. Pa. June 20, 2000) ....................................................3

Kumho Tire Co. v. Carmichael,
  526 U.S. 137 (1999) ...................................................................................................................1

Rules

Fed. R. Evid. 702 .........................................................................................................................1, 6




                                                                      ii
     Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 4 of 11




                                          INTRODUCTION

        To hear Sanofi tell it, an impressive resume is all that is required to satisfy the Daubert

inquiry. Because Dr. Michelis has a long career as an allergist, Sanofi says “this court need not

delineate which testimony is appropriate for trial.” Sanofi’s Opp. to Mylan’s Mot. to Exclude

Opinion Testimony of Mary Ann Michelis, M.D. (“Opp.”) at 1, ECF No. 1794. Sanofi’s position,

however, is contrary to and ignores Federal Rule of Evidence 702 and the Supreme Court’s holding

in Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999). Rule 702 states that “[a] witness who is

qualified as an expert … may testify in the form of an opinion or otherwise if”—and only if—the

expert’s testimony meets four criteria relating to reliability and relevance.1 And in Kumho Tire,

the Supreme Court affirmed the district court’s exclusion of expert testimony that failed Rule 702’s

“reliability requirement,” 526 U.S at 145, even though the district court “did not doubt” the

expert’s qualifications. Id. at 153.

        These principles apply in full force here. Although Mylan does not challenge Dr.

Michelis’s qualifications, many of the opinions she offers are not reliable. There is no basis, other

than Dr. Michelis’s own say-so, for her opinions regarding the prescribing habits of doctors in

general and the impact of sales representatives on doctors’ prescribing habits. Indeed, Sanofi’s

Opposition does not address a single one of the many concessions Dr. Michelis made in her

deposition that she does not know what doctors other than herself consider when prescribing

treatment for anaphylaxis. Nor does Sanofi offer any persuasive rationale to permit Dr. Michelis




1
  In full, Rule 702 provides that: “A witness who is qualified as an expert by knowledge, skill, experience,
training, or education may testify in the form of an opinion or otherwise if: (a) the expert’s scientific,
technical, or other specialized knowledge will help the trier of fact to understand the evidence or to
determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the
product of reliable principles and methods; and (d) the expert has reliably applied the principles and
methods to the facts of the case.”
    Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 5 of 11




to offer late-disclosed fact testimony. All of Dr. Michelis’s challenged opinions should be

excluded.

                                            ARGUMENT

        Dr. Michelis’s Opinions Regarding Factors Considered When Prescribing
        Anaphylaxis Treatment, And Her Subsidiary Opinions About Those Factors, Should
        Be Excluded

        Sanofi does not meaningfully dispute that Dr. Michelis’s opinions regarding the factors

doctors consider in prescribing anaphylaxis treatment—patient preference, safety and efficacy, and

insurance—are based solely on her own experience. See, e.g., Opp. 6 (stating opinions on safety

based on experience “prescribing an EAI device to her patients) (emphasis added); id. at 7 (relying

on Dr. Michelis’s experience as sole basis for opinion that prescriptions are based on patient

preference). Sanofi claims that her opinions on patient preference and safety are corroborated by

record documents and medical journals, but none of the materials it cites discusses doctors’

prescribing habits. So, for example, although Dr. Michelis does reference documents for her

opinion that certain patients preferred Auvi-Q to EpiPen, those documents do not support her

opinion that all doctors take a patient’s preference into account when writing a prescription.2 Dr.

Michelis candidly admitted at her deposition that she does not know whether other doctors provide

their patients with a choice of devices, Mot., Ex. 4, at 63-64, and her reports cite no basis other

than her own experience for her opinion regarding doctors’ prescribing practices, see Mot., Ex. 1

¶¶ 41-46.

       Accordingly, Elorac, Inc. v. Sanofi-Aventis Canada, Inc., No. 14-cv-1859, 2017 WL

3592775 (N.D. Ill. Aug. 21, 2017), is right on point. In that case, just as in this case, the testifying



2
 Moreover, as stated in Mylan’s Mot. to Exclude Opinion Testimony of Mary Ann Michelis, M.D. (“Mot.”)
at 6-7, to the extent that Dr. Michelis is simply summarizing record evidence, her testimony should be
excluded because it will not assist the trier of fact.


                                                   2
     Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 6 of 11




doctor conducted no “systematic review of medical records or other data that might have provided

a scientifically reliable basis for an opinion on physicians’ general prescribing practices.” Compare

id. at *22, with, e.g., Mot., Ex. 4, at 73-74 (did not review patient records to determine percentage

of patients who selected Auvi-Q versus EpiPen); id. at 85-86 (unaware of data evaluating ease of

use of Auvi-Q versus EpiPen in patients suffering from anaphylaxis). And, as described above,

Dr. Michelis’s opinions about prescribing practices are not corroborated by any literature; Sanofi’s

attempt to distinguish Elorac on that basis is therefore unavailing. Moreover, Sanofi does not even

address In re Diet Drugs, MDL No. 1203, 2000 WL 876900 (E.D. Pa. June 20, 2000), where the

court held that although two testifying doctors were “highly qualified” in their fields, id. at *1, *3,

those “qualifications do not qualify them to opine as experts about what all doctors generally

consider in making prescription decisions,” id. at *11.

        Sanofi’s attempt to compare Dr. Michelis’s opinions to the opinions Mylan intends to offer

through Dr. Michael Blaiss is inapposite. Opp. 6. Sanofi cites Dr. Blaiss’s opinion on the

interchangeability of EAI devices, an opinion that he is plainly qualified to offer as an allergist

with over 35 years of experience and a key opinion leader in the field of anaphylaxis. Indeed,

Mylan has not challenged similar opinions offered by Dr. Michelis, such as a neutral description

of EAI devices and her opinion that patients do not always carry their EAI devices. See Mot. 2.

But being qualified to opine on the mechanics and use of EAI devices does not translate to being

qualified to testify about the factors that all doctors consider when prescribing those devices.3

        Embedded in Dr. Michelis’s opinions regarding the factors doctors consider in prescribing

EAI devices are subsidiary opinions that Auvi-Q is superior to EpiPen with respect to certain of




3
 To the extent that Dr. Blaiss offers any opinions in rebuttal to the opinions by Dr. Michelis that Mylan is
seeking to exclude, Dr. Blaiss’s opinions should be treated in the same manner as Dr. Michelis’s.


                                                     3
    Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 7 of 11




those factors. Mot. 4, 8 (discussing opinion that Auvi-Q is easier to carry and use than EpiPen);

id. at 7 (discussing opinion that Auvi-Q poses less risk of lacerations than EpiPen). In deposition

and her reports, Dr. Michelis made concession after concession demonstrating that there is no

reliable basis for these opinions, but Sanofi fails to acknowledge, let alone reconcile, any of those

concessions. For example, Sanofi does not address Mylan’s challenge to Dr. Michelis’s opinion

that patient preference correlates with improved patient carriage rates of EAI devices, Mot. 4-5—

and no wonder: Dr. Michelis admitted she is unaware of any studies or data showing that patient

choice in EAI devices correlated with increased carriage of those devices. Mot., Ex. 4, at 65-66.

Nor does Sanofi defend Dr. Michelis’s opinion that Auvi-Q is easier to use, another unsurprising

choice in light of her admissions that her testimony was based on anecdotal experience rather than

data or studies of patients suffering from anaphylaxis. Id. at 84-85, 88. And, with respect to Dr.

Michelis’s opinion regarding the comparative risk of lacerations between Auvi-Q and EpiPen,

Sanofi does not even address Dr. Michelis’s admission that “there is no data comparing the safety

of these two devices.” Mot., Ex. 2 ¶ 9. Elorac is again directly on point in holding that “personal

experience is not a sufficient basis for a scientifically reliable opinion on the clinical effectiveness”

of a product. 2017 WL 3592775, at *21.

        Dr. Michelis’s Opinions Regarding Pharmaceutical Sales Forces Are Inadmissible

        Dr. Michelis repeatedly testified that she has no basis to testify about the conduct and

messaging by pharmaceutical sales representatives in any office besides her own, or the impact of

sales representatives on doctors other than herself. Dr. Michelis admitted that “I have no idea of

what goes on with all physicians,” Mot., Ex. 4, at 108-09, that she is “not aware [of] what goes on

in other [doctors’] offices,” id. at 130, and that “[y]ou know, I’m just telling you that, you know,

how I would feel, as I felt as a practitioner. You know, would it be the same as other doctors? You

know, I’m not going to, you know, say,” id. at 135. Sanofi does not attempt to explain or reconcile


                                                   4
    Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 8 of 11




these admissions with her proffered opinions, instead insisting that she can testify to this topic

because she “supervis[ed] other doctors’ prescribing habits.” Opp. 9. But Dr. Michelis did not

testify to supervising other doctors’ prescriptions. Rather, she testified only that pediatricians refer

patients to her practice, and she conceded that she does not know the full range of information that

pediatricians access when they write prescriptions. Opp., Ex. B, at 124-25. This distinguishes Dr.

Michelis’s opinions from those offered by the expert psychiatrist in Forest Laboratories, Inc. v.

Ivax Pharmaceuticals, Inc., 237 F.R.D. 106, 111-12 (D. Del. 2006), who supervised numerous

clinical practices and other doctors who write prescriptions. And Sanofi does not address the

multiple decisions cited in Mylan’s moving papers, Mot. 10, excluding expert testimony on the

impact of advertising and promotional practices on other doctors’ prescribing habits.

          Sanofi misses the mark regarding Mylan’s challenge to Dr. Michelis’s description of her

personal interactions with Mylan and Sanofi sales representatives. That testimony is untethered to

her (inadmissible) opinion regarding the impact of sales representatives on doctors outside her own

practice; it is simply late-disclosed fact testimony that Sanofi hopes will advance its case. Sanofi

attempts to distinguish the Elorac court’s exclusion of fact testimony by an expert by arguing that

the core issue in Elorac (product commercialization) is different from the core issues here, but the

challenged expert in Elorac was proffered for the same purpose as Dr. Michelis: personal

interactions with sales representatives promoting the product at issue. 2017 WL 3592775, at *21.

Thus, Elorac’s holding applies with full force: Dr. Michelis’s proffered testimony about

interactions with Mylan and Sanofi sales representatives is nothing more than “fact testimony in

the midst of expert testimony [that] could confuse and mislead the jury and cause prejudice.” Id.

at *22.




                                                   5
    Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 9 of 11




       Dr. Michelis’s Proffered Testimony Regarding EpiPen Shortages Is Not Opinion
       Testimony But Late-Disclosed And Irrelevant Fact Testimony

       Dr. Michelis’s narration of EpiPen’s shortages years after Sanofi recalled Auvi-Q from the

market is nothing more than late-disclosed fact testimony. As Sanofi describes it, Dr. Michelis will

testify that “[b]oth EpiPen and Auvi-Q have had recalls and come back to the market in this drug

class.” Opp. 10 (quoting Mot., Ex. 2 ¶ 20). These are basic facts that a jury needs no assistance in

understanding, even if the testimony were relevant (it is not).4 Fed. R. Evid. 702(a) (expert

testimony must “help the trier of fact to understand the evidence”). This testimony should be

excluded.

                                          CONCLUSION

       For the reasons set out in Mylan’s opening memorandum and here, Mylan respectfully

requests that the Court exclude Dr. Michelis’s opinions concerning (1) factors considered by

physicians when prescribing anaphylaxis treatment, including patient choice, safety and efficacy,

and insurance; (2) the role of the pharmaceutical sales force and its influence on physicians’

prescribing habits; and (3) EpiPen shortages.




4
  Mylan intends to file a motion in limine in accordance with the schedule set by the Court to exclude
evidence of EpiPen shortages post-dating Sanofi’s marketing and sale of Auvi-Q. The Court need not reach
the issue of relevance in deciding this motion, however, because Dr. Michelis’s proffered testimony will
not assist the trier of fact.


                                                   6
   Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 10 of 11




Dated: August 29, 2019                   Respectfully submitted,


                                         s/ Philip A. Sechler
                                         Philip A. Sechler

                                         Roy T. Englert, Jr.
                                         Kathryn S. Zecca
                                         Lee Turner Friedman
                                         Ralph C. Mayrell
                                         Jessica Arden Ettinger
                                         John B. Goerlich

                                         ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                         UNTEREINER & SAUBER LLP
                                         2000 K St. NW, 4th Floor
                                         Washington, DC 20006
                                         Telephone: (202) 775 4500
                                         Fax: (202) 775 4510
                                         psechler@robbinsrussell.com
                                         kzecca@robbinsrussell.com
                                         lfriedman@robbinsrussell.com
                                         rmayrell@robbinsrussell.com
                                         jettinger@robbinsrussell.com
                                         jgoerlich@robbinsrussell.com

                                         Counsel for Defendant Mylan Inc. and
                                         Defendant/Counterclaim Plaintiff Mylan
                                         Specialty L.P.




                                     7
   Case 2:17-md-02785-DDC-TJJ Document 1865 Filed 08/29/19 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       On this 29th day of August, 2019, the foregoing document was electronically filed with the

Clerk of the Court using the CM/ECF system, which provides a notice of such filing on each

attorney registered for ECF notification to the counsel of record in this case.

                                                   Respectfully submitted,


                                                   s/ Philip A. Sechler
                                                   Philip A. Sechler

                                                   ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                   UNTEREINER & SAUBER LLP
                                                   2000 K St. NW, 4th Floor
                                                   Washington, DC 20006
                                                   Telephone: (202) 775 4492
                                                   Fax: (202) 775 4510
                                                   psechler@robbinsrussell.com

                                                   Counsel for Defendant Mylan Inc. and
                                                   Defendant/Counterclaim Plaintiff Mylan
                                                   Specialty L.P.
